
	

114 S1227 IS: To require the Secretary of Energy to develop an implementation strategy to promote the development of hybrid micro-grid systems for isolated communities.
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1227
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2015
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To require the Secretary of Energy to develop an implementation strategy to promote the development
			 of
			 hybrid micro-grid systems for isolated communities.
	
	
		1.Hybrid micro-grid  systems
 (a)DefinitionsIn this section: (1)Hybrid micro-grid systemThe term hybrid micro-grid system means a stand-alone electrical system that is comprised of conventional generation and at least 1 alternative energy resource.
 (2)Isolated communityThe term isolated community means a community that is powered by a stand-alone electric generation and distribution system without the economic and reliability benefits of connection to a regional electric grid.
 (3)SecretaryThe term Secretary means the Secretary of Energy. (4)StrategyThe term strategy means the strategy developed pursuant to subsection (b).
 (b)StrategyThe Secretary shall develop an implementation strategy to promote the development of hybrid micro-grid systems for isolated communities, particularly for those communities exposed to extreme weather conditions and high costs of energy, including electricity, space heating and cooling, and transportation.
 (c)RequirementsIn developing the strategy, the Secretary shall consider— (1)establishing future targets for the economic displacement of conventional generation using hybrid micro-grid systems, including displacement of conventional generation used for electric power generation, heating and cooling, and transportation;
 (2)the potential for renewable resources, including wind, solar, and hydropower, to be integrated into a hybrid micro-grid system;
 (3)opportunities for improving the efficiency of existing hybrid micro-grid systems;
 (4)the capacity of the local workforce to operate, maintain, and repair a hybrid micro-grid system;
 (5)opportunities to develop the capacity of the local workforce to operate, maintain, and repair a hybrid micro-grid system;
 (6)leveraging existing capacity within local or regional research organizations, such as organizations based at institutions of higher education, to support development of hybrid micro-grid systems, including by testing novel components and systems prior to field deployment;
 (7)the need for basic infrastructure to develop, deploy, and sustain a hybrid micro-grid system;
 (8)input of traditional knowledge from local leaders of isolated communities in the development of a hybrid micro-grid system;
 (9)the impact of hybrid micro-grid systems on defense, homeland security, economic development, and environmental interests;
 (10)opportunities to leverage existing interagency coordination efforts and recommendations for new interagency coordination efforts to minimize unnecessary overhead, mobilization, and other project costs; and
 (11)any other criteria the Secretary determines appropriate. (d)ReportNot later than 180 days after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the status of the strategy and efforts to implement the strategy.